         Case 1:18-cr-00442-AJN Document 112 Filed 05/20/20 Page 1 of 1
                                                                                                    5/20/20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    18-cr-442 (AJN)
  Miguel Zubiate,
                                                                        ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       In response to the Court’s April 19, 2020 Order, Dkt. No. 110, Ms. Todd has indicated

that she will supplement Mr. Zubiate’s letter motion for compassionate release by May 29, 2020.

The Government shall file its response by June 3, 2020, and Mr. Zubiate’s reply, if any, shall be

filed by June 5, 2020.

       SO ORDERED.

 Dated: May 20, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
